Exhibit 10.11

Director Compensation Summary

(Effective October 25, 2013)

 

  •   $50,000 annual retainer (paid $12,500 quarterly1);

 

  •   Includes attendance, whether in person or by telephone, of up to 10 Board
meetings2 per year;

 

  •   Includes attendance, whether in person or by telephone and where
applicable, of up to 10 meetings of the Audit Committee per year;

 

  •   Includes attendance, whether in person or by telephone and where
applicable, of any and all other Committees of the Board, individually and
separately, as may be constituted by the Board; and

 

  •   Includes, without limitation, any and all telephone calls made with
management, the Board or management and the Board where minutes are not kept and
formal Board or Committee action is not taken;

 

  •   $20,000 additional annual retainer to the Chairman of the Board (paid
$5,000 quarterly);

 

  •   $10,000 additional annual retainer to the Audit Committee chair (paid
$2,500 quarterly);

 

  •   $5,000 additional annual retainer to the chair of any other Committee that
is formally constituted by the Board (paid $1,250 quarterly);

 

  •   $2,500 for each Board or Audit Committee meeting attended in person, in
excess of attendance, whether in person or by telephone, of 10 Board and where
applicable 10 Audit Committee meetings per year;

 

  •   $1,000 for each Board or Audit Committee meeting attended by telephone
lasting longer than two hours in duration, in excess of attendance, whether in
person or by telephone, of 10 Board and where applicable 10 Audit Committee
meetings per year;

 

  •   $500 for each Board or Audit Committee meeting attended by telephone
lasting less than two hours in duration, in excess of attendance, whether in
person or by telephone, of 10 Board and where applicable 10 Audit Committee
meetings per year;

 

  •   Annual option grant of 25,000 shares of Common Stock of the Company that
will vest on the first anniversary of the grant date; and

 

  •   One-time initial grant of options for 25,000 shares of Common Stock of the
Company upon becoming a member of the Board that will vest on the first
anniversary of the grant date, provided that if a person becomes a member of the
Board subsequent to the previous annual meeting of shareholders of the Company,
the number of shares of Common Stock of the Company in respect of such initial
grant of options will be reduced on a pro rata basis based on the number of days
(proportionate to 365 and rounded up to the closest whole share) that have
elapsed from the date of the previous annual meeting of shareholders to the date
of such person’s appointment to the Board.

 

1  All quarterly retainer fees will be paid within ten business days following
the end of the quarter in which the director has rendered the applicable Board
services.

2 As used in this context, a “meeting” means a formal meeting of the Board or
Committee thereof where minutes are kept and action is taken.